Per Curiam

This case was tried some years ago in the Fayette Circuit Court, and a judgment was rendered for the defendant. The plaintiff appealed to this Court, where the judgment below was reversed, and the cause remanded for another trial. Booe v. Caldwell, 12 Ind. 12. Another trial was had, which, like the former, resulted in a judgment for the defendant. A second appeal is now taken by the plaintiff to this Court. The suit was instituted against Watson & Caldwell, as partners. No service was had upon Watson, and as to him the suggestion of not found was made, and the suit proceeded against Caldwell. Caldwell introduced the deposition of Watson to- prove that Watson was alone liable for the demand sued for. We think the deposition was rightly admitted. It -was objected that the -name of the witness was not indorsed on it; but that was a question of fact for the Court below. That Court does not admit that the indorsement was not upon the deposition. Probably the requisition for indorsement is but directory, but this we do not decide. The deposition is entitled well enough. It explains itself in the body.
The trial seems to have been fair,; the evidence is in the *513record, and justifies the verdict and judgment below. The instructions covered the case.
B. F. Claypool and F. Vance, for the appellant.
Reid and Walker, for the appellee.
The judgment is affirmed, with costs.